418 F.2d 238
ROYAL INDEMNITY COMPANY, Plaintiff,v.GULF-TO-BAY BANK AND TRUST COMPANY et al., Defendants-Appellees,v.DIMOND-TAGER COMPANY, Defendant-Appellant.
No. 27642.
United States Court of Appeals Fifth Circuit.
October 27, 1969.

Charles W. Pittman, Macfarlane, Ferguson, Allison & Kelly, Tampa, Fla., for appellant.
John R. Bonner, Wolfe, Bonner & Hogan, Clearwater, Fla., for appellees.
Before JOHN R. BROWN, Chief Judge, JONES and CARSWELL, Circuit Judges.
PER CURIAM:


1
Royal Indemnity Company brought an interpleader action for the purpose of ascertaining the persons entitled to the proceeds of insurance payable as a result of a fire loss upon property which it had insured. The district court held that Gulf-to-Bay Bank and Trust Company which held a mortgage upon the insured property was entitled to the proceeds of the insurance. The district court's judgment is free from error and is


2
Affirmed.